ACCEPTED
                                                                       03-13-00790-CV
                                                                               7729364
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  11/6/2015 4:19:02 PM
                                                                     JEFFREY D. KYLE

                  No. 03-13-007 90-CV
                                                                                CLERK




                                                      FILED IN
             IN THE   COURT OF APPEALS         3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
                                               11/6/2015 4:19:02 PM
          FOR THE THIRD DISTRICT OF TEXAS        JEFFREY D. KYLE
                                                       Clerk

                   AUSTIN, TEXAS

   T.   MARK ANDERSON, AS CO-EXECUTOR OF THE
   ESTATE OF TED M. ANDERSON, AND CHRISTINE
ANDERSON, AS CO-EXECUTOR OF THE ESTATE OF TED
                   M. ANDERSON

                          V.

  RICHARD T. ARCHER, DAVID R. ARCHER, CAROL
 ARCHER BUGG, JOHN V. ARCHER, KAREN ARCHER
          BALL, AND SHERRI ARCHER

         MOTION TO SUBSTITUTE ATTORNEYS

                                Scott R. Kidd
                                State Bar No. 11385500
                                512-330-1713
                                scott@kiddlawaustin.com
                                Scott V. Kidd
                                State Bar No. 24065556
                                512-542-9895
                                svk@kiddlawaustin.com
                                KIDD LAW FIRM
                                819 West   11th Street
                                Austin,   TX
                                           78701
                                512-330-1709 (fax)
                            No. 03-13-007 90—CV


                    IN THE    COURT OF APPEALS
            FOR THE THIRD DISTRICT OF TEXAS
                             AUSTIN, TEXAS

     T.   MARK ANDERSON, AS CO—EXECUTOR OF THE
   ESTATE OF TED M. ANDERSON, AND CHRISTINE
ANDERSON, AS CO—EXECUTOR OF THE ESTATE OF TED
                             M. ANDERSON

                                    V.

    RICHARD T. ARCHER, DAVID R. ARCHER, CAROL
   ARCHER BUGG, JOHN V. ARCHER, KAREN ARCHER
            BALL, AND SHERRI ARCHER

     Appellants     T.   Mark Anderson and    Christine Anderson, as Co-

Executors of the Estate of Ted Anderson       move   that Scott R. Kidd be

substituted as their attorney of record in this action. Appellants    were

previously represented in this action by Gerald McFarlen.               On
September   2,   2015, this court granted the motion of Mr. McFarlen to

withdraw from representation of the      appellants. Appellants desire that   -




Mr. Kidd be substituted as their attorney of record in this appeal. Mr.
Kidd’s State Bar Number, address, telephone    number and email address

are as follows:

            Scott R. Kidd
            State Bar No.   11385500
            819 West 113* Street
            Austin, TX 78701
            512-330-1713
            512-330-1709 (fax)
            scott@kidd1awaustin.com

      Wherefore, appellants pray that the court grant this motion and

substitute Scott R. Kidd as their attorney of record.

                                            KIDD LAW FIRM
                                            819 West 11”“ Street
                                            Austin, TX 78701
                                            512-330-1709     (fax)



                                            Scott R. Kidd
                                            State Bar No.   11385500
                                            512-330-1713
                                            scott@kiddlawaustin.com
                                            Scott V. Kidd
                                            State Bar No. 2406556
                                            512-542-9895
                                            svk@kidd1awaustin.com

                         Certiﬁcate of Conference

      On  the 6th day of November, 2015, I attempted to confer with
Laurie Ratliff, attorney for appellees, concerning this motion. I yvas
unable to reach her.


                                            Scott R. Kidd
                            Certiﬁcate of Service

        A  copy of this motion was served on Laurie Ratliff, 400 W. 153‘
Street,   Suite 975, Austin, TX 78701, by fax on the 63* day of November,
2015.


                                            Scott R. Kidd